DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments and arguments filed on 4/15/2022 are acknowledged and have been fully considered.  Claims 1, 4, 8-18, 21, and 24-36 are now pending.  Claims 2-3, 5-7, 19-20, and 22-23 are canceled; claims 1 and 17 are amended; claims 10-14 are withdrawn; claims 24-36 are new.
Claims 1, 4, 8-9, 15-18, 21, and 24-36 will be examined on the merits herein.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/971,803, 62/972,486, 62/988852, 62/990283, 62/992137, 16/828891, 63/019883, 63/060461, and 63/109214 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Application Nos. 62/971,803 and 62/972,486 do not teach zinc or ivermectin.  Application No. 62/988852, 62/990283, 62/992137, and 16/828891 teaches zinc, but not ivermectin.  Applicant Nos. 63/019883, 63/060461, and 63/109214 generally disclose ivermectin, doxycycline, and zinc, however the Applications fail to contemplate the combination of all three components in combination in a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection.  Thus, the priority date of the instant application is that on which App No. 17/116942 was filed, 12/9/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 8-9, 15-18, 21, and 24-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
 Nature of the invention:  Claim 1 recites a method for treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising: ivermectin; doxycycline, and zinc.  
 The state of the prior art:  The various vaccines that are available reduce the chance of infection, however they do not prevent infection entirely (i.e. prevent, see “COVID-19 Basics”).  Further, the only known treatments which may treat, ameliorate, slow the progress of, or decrease the severity of a coronavirus are monoclonal antibodies, Molnupirvair (see Katella, “9 Things You Need To Know About the New COVID-19 Pill”), and Titonavir (“Pfizer’s Novel COVID-19 Oral Antiviral Treatment Candidate Reduced Risk of Hospitalization or Death by 89% in Interim Analysis of Phase 2/3 EPIC-HR Study).
 The relative skill of those in the art:  The relative skill of those in the art is high.
 The predictability or unpredictability of the art:  COVID-19 patients can be either asymptomatic or symptomatic (see “COVID-19 basics”).  In symptomatic patients, typically those with mild cases recover within one to two weeks, while severe cases can take six weeks or more (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).  Most patients with a mild case of COVID-19 can rest at home and will recover on their own without treatment (see Maragakis, “Coronavirus Diagnosis: What Should I Expect?”).
 The breadth of the claims:  The scope of the claims is very broad, and reads on treatment with a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising ivermectin; doxycycline, and zinc with no amounts, routes of administration, or treatment schedule recited. The dependent claims provide further limitations on dose, route of administration, and frequency of administration.
The amount of direction or guidance presented:  The specification speaks generally (i) ivermectin; (ii) doxycycline; and (iii) zinc, however does not specifically disclose a method of use with those specific three components.  The specification general teaches exemplary treatment regimens which include the three components, however, they also include additional active agents (see Arm A and Arm B).  The specification is silent as to routes of administration, dosages, and treatment regimens for practicing the claimed method.
 The presence or absence of working examples: The specification provides working examples, however none of the examples utilize the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc to a patient nor do the examples establish treating, ameliorating, slowing the progress of, and decreasing the severity of a coronavirus infection by the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc. 
The quantity of experimentation necessary:  In order to practice the invention, one skilled in the art would undertake a novel and extensive research program into compositions comprising (i) ivermectin; (ii) doxycycline; and (iii) zinc.  Because this research would have to be exhaustive, and because it would involve such a wide scope of compositions, methods of administration, dosages, and treatment regimens, it would constitute an undue and unpredictable experimental burden.
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for the treating, preventing, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection comprising administering to an individual in need thereof a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture comprising i) ivermectin; (ii) doxycycline; and (iii) zinc.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 recites “[t]he method of claim 1, wherein the ivermectin; doxycycline and zinc are formulated and administered in separate pharmaceutical dosage forms or drug delivery devices.”  Claim 1, from which claim 29 depends recites “a therapeutic combination of drugs, a pharmaceutical dosage form, a drug delivery device, or a product of manufacture”.  Claim 1 recites the singular “a pharmaceutical dosage form” and “a drug delivery device”, while claim 29 recites the plural “pharmaceutical dosage forms” and “drug delivery devices”, which fails to further limit the subject matter of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that that the specification as filed provides reasonable enablement for the instant claimed invention. However, as in the rejection of record discussed above, In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  As noted above, the specification speaks generally (i) ivermectin; (ii) doxycycline; and (iii) zinc, however does not specifically disclose a method of use with those specific three components.  The specification general teaches exemplary treatment regimens which include the three components, however, they also include additional active agents (see Arm A and Arm B).  The specification is silent as to routes of administration, dosages, and treatment regimens for practicing the claimed method. The specification provides working examples, however none of the examples utilize the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc to a patient nor do the examples establish treating, ameliorating, slowing the progress of, and decreasing the severity of a coronavirus infection by the administration of (i) ivermectin; (ii) doxycycline; and (iii) zinc. 
Applicant argues that the specification provided reasonable guidance for the claimed invention, and in fact expressly and specifically describes the claimed embodiment of ivermectin, doxycycline and zinc.  However, the rejection of record is not for a lack of written description, but rather as failing to comply with the enablement requirement.  Further, the claims are not drawn to a composition comprising the three species, but rather to a method of treating, ameliorating, slowing the progress of, decreasing the severity of a coronavirus infection.
Applicant argues that the Declaration by Dr. Borody establishes that one of skill in the art at the time of the invention after reading the instant specification would understand how to make and use, without undue experimentation, the instant invention as claimed.  However, the declaration specifically acknowledges that the efficacy of the claimed method is not known:
I declare that all the methods and knowledge needed to design a clinical trial to determine the efficacy of the claimed invention, including for example the selection of subjects, design of treatment regimens, monitoring, selecting trial end points, and data analysis, were all well known in the art at the time of this invention.

(see page 6 of the Declaration filed 4/15/2022).
	Further, while generally post-filing date references to demonstrate enablement should not be used, if a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date, the publication would be evidence that the claimed invention was not possible at the time of filing. See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993).  In the instant case, the Examiner notes that Merck, the manufacture of ivermectin, specifically states that there is no scientific basis for a potential therapeutic effect against COVID-19 from pre-clinical studies and no meaningful evidence for clinical activity or clinical efficacy in patients with COVID-19 disease (see “Merck Statement on Ivermectin use During the COVID-19 Pandemic” by Merck).  Additionally, the World Health Organization (WHO) also recommends against using ivermectin in patients with COVID-19 because of a lack of data demonstrating its benefits (see “WHO joins Europe, Merck in recommending against ivermectin for COVID-19” by Reuters).  Doxycycline has also been shown to have has no important clinical benefit in patients with COVID-19 (see “Azithromycin and doxycycline should not be used in the management of COVID-19, DHSC advises” by Robinson).  Thus, Applicant states on the record that the efficacy of the claimed method is not known, both Merck and the WHO establish that ivermectin has no benefit for the treatment of COVID-19, and doxycycline has been shown to have no important clinical benefits in treating COVID-19.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611